It is deemed unnecessary to insert the points made by counsel, in this cause, as the court (consisting of Lyons, Carrington and Tucker, Judges,) on Thursday, the 16th of October, affirmed the judgment of the District Court, solely on the ground, that the judgment against the exe- , cutor, as such, with the sheriff’s return upon the execution, that he had u removed to Kentucky,” did not warrant an action on the executor’s bond. They were therefore of opinion that the demurrer had been rightly'- sustained.